Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to Applicant’s Remarks submitted on June 1, 2022.
Claims 2-22 are pending in the application.

Response to Arguments/Remarks
Claim Rejections - 35 USC § 103
Claims 2-4, 9-11, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. US Patent Publication No. 2019/0042315 (“Smith”), in view of Luo et al. US Patent Publication No. 2019/0281123 (“Luo)” and Leung US Patent Publication No. 2015/0180736 (“Leung”).
Applicant argued that the Office action does not reference Luo regarding “based on instructions associated with the FaaS request.”
	In response, while Smith teaches the FaaS request, Smith does not teach instructions associated with the request.  Leung is relied upon teach identifying service providers meeting security requirement based on instructions associated with the request, wherein Leung discloses that a customer specifies the requirements of the request and the data manager selects the service providers based on the requirements.  Leung, on paragraph [0039], describes SLA requirements 262 provided with a service request, wherein the requirements may specify serviceability and security.  Leung describes data manager 102 that queries and selects specific service templates that match the provided SLA requirements (para. [0040]).  Leung, on paragraph [0042], further describes negotiating capabilities with the customer, which includes specifying a particular processor security and/or isolation features.

	Applicant argued, both Luo and Leung do not discuss FaaS handling.  While Luo mentions service acceleration, there is not teaching or suggestion of how the service acceleration for NFV (not FaaS) could be applicable to FaaS acceleration.
	In response, Smith is relied upon for FaaS handling, wherein Smith discloses FaaS nodes that perform functions (para. [0020],[0024]).  Smith describes that FaaS implementation may use virtualization techniques such as virtual network function (VNF) or network functions virtualization (NFV) (para. [0002]).  However, Smith does not disclose that functions include service acceleration.  
Luo discloses an acceleration engine that accelerates a service function in an NFV system (para. [0087],[0090]).  The claim recites, “an accelerated function for execution” and that a FaaS service provider performs the accelerated function.  The claim does not define the accelerated function such that the function is distinctly a FaaS accelerated function.  The specification, on paragraph [0017], describes the accelerated functions as functions to accelerate execution of workload operations.  Luo similarly discloses an acceleration engine that accelerates execution of operations.  The combination of Smith in view of Luo enables the FaaS nodes to further provide acceleration of service functions.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-4, 9-11, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. US Patent Publication No. 2019/0042315 (“Smith”), in view of Luo et al. US Patent Publication No. 2019/0281123 (“Luo)” and Leung US Patent Publication No. 2015/0180736 (“Leung”).

 Regarding claim 2, Smith teaches a non-transitory computer readabl1e medium comprising instructions that, when executed, cause a machine to at least: 
receive a function of service (FaaS) request; identify a function for execution (para. [0028] receives FaaS request that includes one or more FaaS functions); 
store, in a queue, FaaS service providers that perform the function (para. [0019] cloud FaaS node 130 in a cloud 125, edge FaaS node 140 at an edge device 135.  para. [0021] orchestrator… organizes which FaaS nodes (e.g., by functionality, availability…) to use to complete the client workload.  para. [0023] FaaS nodes 130 and 140 provide individual function or sub-task execution for the client workload.  para. [0040] contacts orchestrator to execute a workload.  marshals FaaS nodes to execute the plan); 
distribute the FaaS request to one of the FaaS service providers (para. [0040] marshals FaaS nodes to execute the plan.  para. [0043] FasS node receives a request to execute a function); and 
in response to receiving a result of the FaaS request, transmit the result of the function to a sender of the FaaS request (para. [0041] result returned to the orchestrator, returns the workload result to the client).
Smith does not teach parse the request to identify a security requirement; identify an accelerated function for execution; store, in a queue, service providers that perform the accelerated function and meet the security requirements based on instructions associated with the FaaS request.
Luo teaches identifying an accelerated function for execution (para. [0065] management and orchestration MANO.  para. [0074] MANO… on a plurality of physical devices… or on one physical device. para. [0079] NFVI… includes… an acceleration engine.   para. [0087] determining the target service function that needs to be accelerated.  determines the target programming packet corresponding to the target service function); store, in a queue, service providers that perform the accelerated function (para. [0103] MANO, partition deployment status on an acceleration engine of each server.  para. [0122] MANO… selects an appropriate acceleration engine.  para. [0146] correspondence between the programmable package and an acceleration engine); and distribute the request to one of the service providers (para. [0079] NFVI… includes… an acceleration engine.   para. [0108] transmits… package to the acceleration engine in the NFVI.  para. [0123] transmits the target programmable package to the acceleration engine).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Smith with Luo’s disclosure of requesting and providing an accelerated function such that the FaaS request of Smith is modified to identify an accelerated function.  One of ordinary skill in the art would have been motivated to do so for benefits of improved processing performance (para. [0004]).
Leung disclosing parsing a service request to identify a security requirement (para. [0039] reads the service request… including any SLA requirements.  security); and storing service providers that meet the security requirement based on instructions associated with the request (para. [0019] each datacenter node 104… any type of server computing device… capable of performing the functions. para. [0042] service request, select datacenter nodes having specified processor features… processor security and/or isolation features such as trusted execution capability).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Smith and Luo with Leung’s disclosure of requesting a security requirement and selecting a provider that meets the security requirement.  One of ordinary skill in the art would have been motivated to do so because Smith describes sending requests to nodes identifying SLA requirements including security procedures (para. [0023]).  Leung would have provided benefits of improving service by enabling clients to specify the SLA with the request and servicing requests with a certain level of guaranteed performance.   

Regarding claim 9, Smith teaches an apparatus comprising: a non-transitory computer readable medium; instructions; 
a logic circuit to execute the instructions to at least: 
parse a function as a service (FaaS) request; identify a function for execution (para. [0028] receives FaaS request that includes one or more FaaS functions); 
store, in a queue, FaaS service providers that perform the function based on instructions associated with the FaaS request (para. [0019] cloud FaaS node 130 in a cloud 125, edge FaaS node 140 at an edge device 135.  para. [0021] orchestrator… organizes which FaaS nodes (e.g., by functionality, availability…) to use to complete the client workload.  para. [0023] FaaS nodes 130 and 140 provide individual function or sub-task execution for the client workload.  para. [0040] contacts orchestrator to execute a workload.  marshals FaaS nodes to execute the plan); 
distribute the FaaS request to one of the FaaS service providers (para. [0040] marshals FaaS nodes to execute the plan.  para. [0043] FasS node receives a request to execute a function); and 
in response to receiving a result of the FaaS request, transmit the result of the accelerated function to a sender of the FaaS request (para. [0041] result returned to the orchestrator, returns the workload result to the client).
Smith does not teach parse the request to identify a security requirement; identify an accelerated function for execution; store, in a queue, service providers that perform the accelerated function and meet the security requirements based on instructions associated with the FaaS request.
Luo teaches identifying an accelerated function for execution (para. [0065] management and orchestration MANO.  para. [0074] MANO… on a plurality of physical devices… or on one physical device. para. [0079] NFVI… includes… an acceleration engine.   para. [0087] determining the target service function that needs to be accelerated.  determines the target programming packet corresponding to the target service function); store, in a queue, service providers that perform the accelerated function (para. [0103] MANO, partition deployment status on an acceleration engine of each server.  para. [0122] MANO… selects an appropriate acceleration engine.  para. [0146] correspondence between the programmable package and an acceleration engine); distribute the request to one of the service providers (para. [0079] NFVI… includes… an acceleration engine.   para. [0108] transmits… package to the acceleration engine in the NFVI.  para. [0123] transmits the target programmable package to the acceleration engine).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Smith with Luo’s disclosure of requesting and providing an accelerated function such that the FaaS request of Smith is modified to further identify an accelerated function.  One of ordinary skill in the art would have been motivated to do so for benefits of improved processing performance (para. [0004]).
Leung disclosing parsing a service request to identify a security requirement (para. [0039] reads the service request… including any SLA requirements.  security); and storing service providers that meet the security requirement based on instructions associated with the request (para. [0019] each datacenter node 104… any type of server computing device… capable of performing the functions. para. [0042] service request, select datacenter nodes having specified processor features… processor security and/or isolation features such as trusted execution capability).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Smith with Leung’s disclosure of requesting a security requirement and selecting a provider that meets the security requirement.  One of ordinary skill in the art would have been motivated to do so because Smith describes sending requests to nodes identifying SLA requirements including security procedures (para. [0023]).  Leung would have provided benefits of improving service by enabling clients to specify the SLA with the request and servicing requests with a certain level of guaranteed performance.   

Regarding claim 16, Smith teaches a method comprising: 
parsing a function as a service (FaaS) request; identifying a function for execution (para. [0028] receives FaaS request that includes one or more FaaS functions); 
storing, in a queue, FaaS service providers that perform the function based on instructions associated with the FaaS request (para. [0019] cloud FaaS node 130 in a cloud 125, edge FaaS node 140 at an edge device 135.  para. [0021] orchestrator… organizes which FaaS nodes (e.g., by functionality, availability…) to use to complete the client workload.  para. [0023] FaaS nodes 130 and 140 provide individual function or sub-task execution for the client workload.  para. [0040] contacts orchestrator to execute a workload.  marshals FaaS nodes to execute the plan); 
distributing the FaaS request to one of the FaaS service providers (para. [0040] marshals FaaS nodes to execute the plan.  para. [0043] FasS node receives a request to execute a function); and 
in response to receiving a result of the FaaS request, transmitting the result of the accelerated function to a sender of the FaaS request (para. [0041] result returned to the orchestrator, returns the workload result to the client).
Smith does not teach parse the request to identify a security requirement; identify an accelerated function for execution; store, in a queue, service providers that perform the accelerated function and meet the security requirements based on instructions associated with the FaaS request.
Luo teaches identifying an accelerated function for execution (para. [0065] management and orchestration MANO.  para. [0074] MANO… on a plurality of physical devices… or on one physical device. para. [0079] NFVI… includes… an acceleration engine.   para. [0087] determining the target service function that needs to be accelerated.  determines the target programming packet corresponding to the target service function); store, in a queue, service providers that perform the accelerated function (para. [0103] MANO, partition deployment status on an acceleration engine of each server.  para. [0122] MANO… selects an appropriate acceleration engine.  para. [0146] correspondence between the programmable package and an acceleration engine); distribute the request to one of the service providers (para. [0079] NFVI… includes… an acceleration engine.   para. [0108] transmits… package to the acceleration engine in the NFVI.  para. [0123] transmits the target programmable package to the acceleration engine).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Smith with Luo’s disclosure of requesting and providing an accelerated function such that the FaaS request of Smith is modified to further identify an accelerated function.  One of ordinary skill in the art would have been motivated to do so for benefits of improved processing performance (para. [0004]).
Leung disclosing parsing a service request to identify a security requirement (para. [0039] reads the service request… including any SLA requirements.  security); and storing service providers that meet the security requirement based on instructions associated with the request (para. [0019] each datacenter node 104… any type of server computing device… capable of performing the functions. para. [0042] service request, select datacenter nodes having specified processor features… processor security and/or isolation features such as trusted execution capability).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Smith with Leung’s disclosure of requesting a security requirement and selecting a provider that meets the security requirement.  One of ordinary skill in the art would have been motivated to do so because Smith describes sending requests to nodes identifying SLA requirements including security procedures (para. [0023]).  Leung would have provided benefits of improving service by enabling clients to specify the SLA with the request and servicing requests with a certain level of guaranteed performance.   

Regarding claim 3, Smith in view of Luo and Leung teach the non-transitory computer readable medium of claim 2, wherein the security requirement includes a requirement that the one of the FaaS service providers supports a security feature (Leung: para. [0039] reads the service request… including any SLA requirements.  security).

Regarding claim 4, Smith in view of Luo and Leung teach the non-transitory computer readable medium of claim 2, wherein the FaaS request includes the accelerated function (Smith: para. [0028] receives FaaS request that includes one or more FaaS functions. Luo: para. [0106] sends a service acceleration request to the infrastructure orchestrator.  request carries the target service function).

Regarding claim 10, Smith in view of Luo and Leung teach the apparatus of claim 9, wherein the security requirement includes a requirement that the one of the FaaS service providers supports a security feature (Leung: para. [0039] reads the service request… including any SLA requirements.  security).

Regarding claim 11, Smith in view of Luo and Leung teach the apparatus of claim 9, wherein the FaaS request includes the accelerated function (Smith: para. [0028] receives FaaS request that includes one or more FaaS functions. Luo: para. [0106] sends a service acceleration request to the infrastructure orchestrator.  request carries the target service function).

Regarding claim 17, Smith in view of Luo and Leung teach the method of claim 16, wherein the security requirement includes a requirement that the one of the FaaS service providers supports a security feature (Leung: para. [0039] reads the service request… including any SLA requirements.  security).

Regarding claim 18, Smith in view of Luo and Leung teach the method of claim 16, wherein the FaaS request includes the accelerated function (Smith: para. [0028] receives FaaS request that includes one or more FaaS functions. Luo: para. [0106] sends a service acceleration request to the infrastructure orchestrator.  request carries the target service function).

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Luo, Leung, and Banerjee et al. US Patent No. 7,133,894 (“Banerjee’).
	
Regarding claim 5, Smith does not teach the non-transitory computer readable medium of claim 2, wherein the FaaS request includes an executable file including preprocessing code.
Banerjee teaches a request including an executable file including preprocessing code (col. 6, lines 25-31.  input files, dependent files… to be included in a build request.  claim 1.  request specifies a build script file, the build script file is executable at the server).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Smith with Banerjee such that the FaaS request of Smith includes an executable file.  One of ordinary skill in the art would have been motivated to do so for benefits of using the nodes of Smith for specific functions including use of resources for builds on a server.   

Regarding claim 12, the claim is an apparatus claim corresponding to claim 5 and comprising similar subject matter.  Therefore, claim 12 is rejected under a similar rationale as claim 5.

Regarding claim 19, the claim is a method claim corresponding to claim 5 and comprising similar subject matter.  Therefore, claim 19 is rejected under a similar rationale as claim 5.



Allowable Subject Matter
Claims 6-8, 13-15, 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua Joo whose telephone number is 571 272-3966.  The examiner can normally be reached on Monday-Friday 7am-3pm EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOSHUA JOO/Primary Examiner, Art Unit 2445